PER CURIAM
The Court of Appeals dismissed petitioner’s appeal because petitioner failed to serve notice of appeal upon the clerk of the trial court as required by ORS 19.023(2)(b). In McQuary v. Bel Air Convalescent Home, Inc., 296 Or 653, 678 P2d 1222 (1984), we hold that service of the notice of appeal on court reporters and clerks of trial courts, though required by ORS 19.023(2), is not “jurisdictional” under ORS 19.033(2). See also Spielman v. First Interstate Bank, 296 Or 660, 678 P2d 1226 (1984).
We therefore reverse the dismissal of the appeal and remand the case to the Court of Appeals for further proceedings.